Fourth Court of Appeals
                                  San Antonio, Texas
                                       JUDGMENT
                                     No. 04-17-00725-CV

                                     John RICHMOND,
                                          Appellant

                                               v.

 VRM (VENDOR RESOURCE MANAGEMENT), Duly Authorized Agent for the Secretary
                        of Veterans Affairs,
                             Appellee

                  From the County Court at Law No. 10, Bexar County, Texas
                              Trial Court No. 2017-CV-03985
                          Honorable Karen Crouch, Judge Presiding

       BEFORE CHIEF JUSTICE MARION, JUSTICE CHAPA, AND JUSTICE RIOS

        In accordance with this court’s opinion of this date, this appeal is DISMISSED. Costs of
this appeal are assessed against appellant.

       SIGNED January 17, 2018.


                                                _________________________________
                                                Luz Elena D. Chapa, Justice